DETAILED ACTION
This action is responsive to the amendments filed 6/22/2022.
Claims 1-20 are pending. Claims 1, 4, 7, 9, 12, 15, 17, 19 and 20 are currently amended.
All prior rejections under 35 U.S.C. §§ 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulati, U.S. PGPUB No. 2019/0354551 (“Gulati”).
Gulati teaches a system and method for processing regulatory documents. With regard to Claim 1, Gulati teaches a method, comprising: 
extracting, by at least one processor, a citation from a document ([0088] describes that one or more citations can be isolated from a document); 
parsing, by the at least one processor, the extracted citation into first one or more sub-citations ([0088] describes that different structural parts of each individual citation are identified, including the section of the CFR and the subpart of the CFR which make up the citation);
comparing, by the at least one processor, the first one or more sub-citations to second one or more sub-citations of a reference citation in a business policy document responsive to a business requirement, wherein the comparing identifies a relationship between the sub-citations and the business policy document ([0088] describes that the document is indexed using the description, CFR part and subpart, as well as the description. A ‘System’ is also identified to which the document pertains, where [0091] describes that the ‘System’ describes a functional business area to which the document pertains. This information is stored in a database, and users are able to query the data to return one or more other documents pertaining to the various parts parsed from the citation); and 
classifying, by the at least one processor, the document as relevant to the business policy document based on the first one or more sub-citations and the second one or more sub-citations ([0088] describes that the documents are indexed in a database using the various elements identified from a given document. [0091] describes that documents related to a citation from the original document, such as FDA policy documents relevant to both the citation and a particular System and organization. Fig. 8c shows how related documents thusly indexed are retrieved for display through queries).
Claim 9 recites a system that carries out the method of Claim 1, and is similarly rejected. Claim 17 recites a medium storing instructions which carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Gulati teaches extracting the citation from the document comprises: comparing text in the document to a citation key; and in response to identifying a first string of characters from the text that matches the citation key, extracting a second string of characters comprising the first string of characters, a third string of characters located in the text immediately before the first string and a fourth string of characters located in the text immediately after the first string. [0085] describes that a citation can be identified based on strings that match a “21 CFR” format. [0088] describes that the description and supporting details are also extracted for indexing, where Fig. 4c shows that these elements occur immediately before and after the citation.
Claim 10 recites a system that carries out the method of Claim 2, and is similarly rejected. Claim 18 recites a medium storing instructions which carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 4, Gulati teaches that the first one or more sub-citations comprises a first root and a first sub-section; the second one or more sub-citations comprises a second root and a second sub-section; and classifying the citation based on the first one or more sub-citations and the second one or more sub-citations comprises: in response to the first one or more sub-citations matching the second one or more sub-citations, classifying the document as an exact match for the business policy document; in response to the first root matching the second root and the first subsection matching the second subsection, classifying the document as a subsection match for the business policy document; in response to the first root matching the second root and the first subsection being different than the second subsection, classifying the document as a root match for the business policy document; and in response to the first root being different than the second root, classifying the document as a non-match for the business policy document.
Gulati at [0088] teaches that indexing occurs using the CFR title, as well as subsection level. Fig. 8a shows that subparts can be selected for querying at granular levels, such that documents matching an exact part and subpart can be locates, documents matching a part but not necessarily a subpart can be matched, or documents matching the CFR title part depending on the search parameters. Documents are classified as not matching the specified citation by not being returned for a search and not indexed with the citation parts.
Claim 12 recites a system that carries out the method of Claim 4, and is similarly rejected. Claim 19 recites a medium storing instructions which carry out the method of Claim 4, and is likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, in view of Steensgard, U.S. PGPUB No. 2008/0059435 (“Steensgard”).
With regard to Claim 3, Gulati, in view of Steensgard teaches that extracting the citation from the document comprises: comparing text in the document to a citation key, wherein the citation key comprises a first string of characters; and in response to identifying a second string of characters from the text that differs from the citation key by at least one character and having a matching metric greater than a threshold, marking the second string of characters as a citation extraction error.
Gulati teaches at [0088] that citations are identified by parts and subparts that relate to known parts of the CFR. Steensgard teaches at [0048] that an error can be identified when a citation match is not found; if a particular type of error is found, the system can determine one or more potential matches in the database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gulati with Steensgard. Steensgard improves on prior art systems by carrying out citation matching when citations in input documents contain errors. Therefore, one of skill in the art would seek to combine elements of Steensgard with Gulati to improve the functioning of the system by enabling citation matching to be carried out when input documents contain errors.
Claim 11 recites a system that carries out the method of Claim 3, and is similarly rejected. 
Claims 5-8, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, in view of Kern, et al., U.S. PGPUB No. 2014/0129561 (“Kern”).
With regard to Claim 5, Gulati, in view of Kern teaches extracting, by the at least one processor, one or more fine amounts from the document, wherein the one or more fine values correspond to the citation; removing, by the at least one processor, each duplicate fine amount from the one or more fine amounts to form a set of fine amounts; and combining, by the at least one processor, the set of fine amounts into a total fine amount corresponding to the citation.
Kern teaches at [0017] that a system analyzes a wide variety of unstructured textual documents, including regulatory filings and other documents. [0028] describes that document paragraphs are generated using the terms identified in the document. [0038] describes that terms are linked to specific categories, including fine amounts, which can be clustered together. [0039] describes that quantifiable data such as fine amounts can be identified and quantified for reporting purposes. Therefore, additional information including fines are accessible in documents, along with citations as described in Gulati.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Gulati. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Gulati, to improve user experience by gathering and presenting additional useful information to users.
Claim 13 recites a system that carries out the method of Claim 5, and is similarly rejected.
With regard to Claim 6, Kern suggests extracting, by the at least one processor, that a fine amount from the document, wherein the fine amount comprises a number prefix and a word suffix; and combining, by the at least one processor, the number prefix and the word suffix to form a number amount for the fine amount. [0039] describes that fine amounts can be classified by identifying terms in a document; as it is well-known that numbers in documents are written as a number with a word prefix, extracting fine amounts from unstructured documents would suggest to one of skill in the art that numbers written this way would be recognized and extracted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Gulati. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Gulati, to improve user experience by gathering and presenting additional useful information to users.
Claim 14 recites a system that carries out the method of Claim 6, and is similarly rejected. 
With regard to Claim 7, Kern teaches determining, by the at least one processor, a score describing an impact of the document on a business based on the business policy document, the citation, the classification of the document, and text in the document related to the citation; and in response to the score being greater than a threshold, presenting, by the at least one processor, a summary of the impact of the document on the business, wherein the summary comprises one or more of a link to the business policy document, the citation, a link to a reference document described by the citation, a classification of the document, a link to the document, or the score. 
Kern teaches at [0040] that a risk analysis module creates a report for presentation to a user, as well as an indication if risks meet a threshold to trigger further review. The report is based on the document text data that has been placed in vectors and processed by the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Gulati, to improve user experience by gathering and presenting additional useful information to users.
Claim 15 recites a system that carries out the method of Claim 7, and is similarly rejected. Claim 20 recites a medium storing instructions which carry out the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Kern teaches extracting, by the at least one processor, a total fine amount corresponding to the citation, wherein determining the score describing the impact of the document on the business is further based on the total fine amount; and wherein the summary further comprises the total fine amount. [0038]-[0039] describe extracting and clustering fine amounts identified in the document, where this data makes up part of the data that in [0040] is described as being analyzed to make a risk assessment, including determining if one or more low risks identified reach a threshold which requires further review.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kern with Gulati. Kern extracts much additional information from unstructured documents for the purpose of aiding users in finding information related to a given topic. Therefore, one of skill in the art would seek to combine elements of Kern with Gulati, to improve user experience by gathering and presenting additional useful information to users.
Claim 16 recites a system that carries out the method of Claim 8, and is similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/18/2022